Citation Nr: 0313012	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  02-00 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of tendon reconstruction of left fifth finger, 
currently non-compensably rated.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from December 1980 to April 
1984, and November 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey,  (RO), which denied a compensable rating 
for hyperextension injury to the fifth finger of left hand.

The veteran testified before a hearing officer at the RO in 
October 2000, and before the undersigned Veterans' Law Judge 
at a hearing in September 2002.  Copies of the transcripts of 
both hearings are of record.  During the latter hearing, the 
veteran raised the issue of a temporary total rating (TTR) 
under 38 C.F.R. § 4.30 (2002) based on surgery for his 
disability in a VA hospital in September 1993.  A July 2001 
rating decision alluded to the fact that this surgery 
occurred prior to the date of original entitlement, but a TTR 
was not formally denied and no specific notice of such a 
denial was sent.  This claim is referred to the RO for 
appropriate action.

REMAND

When first before the Board in January 2003, the Board 
undertook additional development of the service-connected 
disability without remanding the matter to the RO.

Pursuant to its development request, the Board received 
additional medical evidence consisting of a VA examination 
report dated in April 2003.  The Board's development was 
ordered pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  

On May 1, 2003, 38 C.F.R. § 19.9(a)(2) was found to be 
invalid by the United States Court of Appeals for the Federal 
Circuit.  See Disabled American Veterans v. Principi, No. 02-
7304 (Fed. Cir. May 1, 2003).  Hence, any decision herein 
would be based in part on evidence developed by the Board 
pursuant to the invalidated regulation.

Accordingly, the case is REMANDED to the RO for the 
following:  

The RO should review all of the evidence, 
including all additional evidence 
obtained by the Board's development 
procedures, and readjudicate the issue on 
appeal.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and provided an appropriate opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


